LAMBERT, Chief Justice,
dissenting.
Respectfully, I dissent.
In the trial court, this case was resolved by summary judgment. Before a court may properly render summary judgment, it must determine that there is no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter of law. CR 56.03. From the facts presented here, I believe the trial court to have erred, with such error having been perpetuated by the Court of Appeals and this Court’s majority.
At issue here is whether there was a valid public purpose supporting the City of Henderson in its entry into the business of industrial development. As the majority correctly acknowledges, without the determination of a valid public purpose, KRS 82.082 prohibits a city from engaging in industrial development. On the other hand, if there is a valid public purpose, the city may proceed. Here, the evidence as to economic development, which was the sole basis for the claimed public purpose, was in conflict.
Dannheiser presented evidence from which a trier of fact could have believed that the City lacked a sufficient public purpose. The City Council neglected to obtain guarantees from the private buyers that the City would be assured of repayment of the taxpayers’ money or receive *550any benefit whatsoever. The City Council did not undertake any fact-finding to show that the private buyers would indeed bring economic opportunities to the City. The City sold some the land in its industrial park at prices less than fair market value, often for as little as $1,500 per acre, the price the City paid for the land in its unimproved state. Statistics from the Kentucky Department for Employment Services indicated that the unemployment rate in the area was not significantly higher than the state or national rate. This evidence was sufficient to create an issue of fact as to whether the City’s industrial park served a proper public purpose. That question should have been folly litigated.
The City could have avoided the burden it undertook. In 1990, the General Assembly enacted the Local Industrial Development Authority Act, codified at KRS 154.5-301 - 346. This statute provides a comprehensive scheme for municipal participation in industrial development. The statute contains a legislative determination of public purpose, providing the statutory scheme is followed. See KRS 154.5-020 - 030. But unless the statutory scheme is observed, the municipality takes on itself the burden of establishing the public purpose under which it acts. The majority reiterates that “the Act does not establish an exclusive method of achieving economic development” and “the act is not the sole method available to the city.” With this, I have no disagreement. But in my view, when a municipality undertakes “an alternative complimentary means” as it did here, it bears the burden of- demonstrating the existence of a valid public purpose and the burden of showing itself entitled to prevail under the rules of Court, including CR 56.03.
COOPER and KELLER, JJ., join this dissenting opinion.